              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                           1:18 CR 146

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )                  SEALED
                                            )                  ORDER
TANNER MOREN EAGLE LARCH,                   )
                                            )
                      Defendant.            )
_____________________________               )

      This matter came before the Court for a competency hearing on

December 6, 2019 upon the return of an evaluation of Defendant.               The

Government was represented by Special Assistant United States Attorney

Alexis Solheim. Attorney James Kilbourne appeared with Defendant.

I.    Relevant Procedural Background

      A Bill of Indictment was filed on December 4, 2018 charging Defendant

with one count of unlawful possession of firearms and ammunition after having

been convicted of a felony in violation of 18 U.S.C. § 922(g)(1). (Doc. 1).

      Defendant’s initial appearance was held on January 7, 2019, at which

time the Government moved for pretrial detention.

      On January 9, 2019, Defendant was arraigned and, following a hearing,

the Government’s motion for pretrial detention was allowed. (Doc. 12).

      On August 7, 2019, the Government filed a Motion for Psychiatric or

Psychological Evaluation of the Defendant (Doc. 45).
      On August 13, 2019, Defendant filed “Defendant’s Response to

Government’s Motion for Psychiatric or Psychological Examination of the

Defendant and Defendant’s Motion for Forensic Examination.” (Doc. 46).

      On August 14, 2019, the Government filed a Motion for Mental

Examination of the Defendant (Doc. 49).

      The undersigned allowed these Motions by Order filed on August 19,

2019 (Doc. 51) and directed that a competency examination and a criminal

responsibility examination be performed.

      Defendant was admitted to Federal Correctional Institution, Butner

(“FCI Butner”) on September 4, 2019. The examination period was extended

upon the request of FCI Butner. (Doc. 58).

      A Forensic Evaluation (“Evaluation”) was later received. (Doc. 64).

II.   Findings and Order

      In the Evaluation, Forensic Psychologist Heather H. Ross, Ph.D. and

Predoctoral Psychology Intern Lauren Delk, MA, MS, recount Defendant’s

background and provide information regarding their evaluation findings,

diagnostic impressions, and opinions regarding Defendant’s competency to

stand trial, as well as Defendant’s prognosis. In an Addendum to the

Evaluation, the evaluators also address Defendant’s mental state at the time

of the alleged commission of the offense.

      In part, the evaluators note that during the evaluation period Defendant

                                       2
displayed an ability to communicate adequately and to cooperate, and that he

maintains appropriate self-interest in the outcome of his case, appears to have

the reasoning capability to choose between alternatives when important

decisions are at stake, and is capable of understanding his options and making

rational choices among them. Consequently, the evaluators opine that

Defendant is able to understand the nature and consequences of the

proceedings against him and assist properly in his defense. (Doc. 64) at 13.

      The Government advised that it has no objection to the Evaluation and

asked the Court to accept the evaluators’ conclusions and to deem Defendant

competent.

      Defense counsel noted the thoroughness of the Evaluation and advised

that Defendant did not have any alternative other than to accept the findings

of the Evaluation and move forward with trial.

      Having carefully reviewed the Evaluation, which is uncontested, and the

Court records, and having considered the positions of the parties, the

undersigned does not find by a preponderance of the evidence that Defendant

is presently suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is either unable to understand the nature

and consequences of the proceedings against him or is unable to assist properly

in his defense.



                                       3
Accordingly, Defendant is DEEMED COMPETENT TO STAND TRIAL.


                      Signed: December 11, 2019




                            4
